Exhibit 10.35

ELEVENTH AMENDMENT TO

2001 RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the “Company”),
has established and maintains the Harrah’s Entertainment, Inc. Savings and
Retirement Plan (the “Plan”) for the benefit of its eligible employees and the
eligible employees of certain participating companies; and

WHEREAS, Section 14.2 of the Plan provides that the Board or the HRC has the
authority to amend the Plan; and

WHEREAS, amendment of the Plan is desirable to permit Participants to make Roth
Contributions, as defined below, and to implement automatic enrollment
provisions.

WHEREAS, the Company entered into the Agreement and Plan of Merger, dated as of
December 19, 2006, among Hamlet Holdings LLC, Hamlet Merger Inc. and the Company
(the “Merger Agreement”); and

WHEREAS, on January 28, 2008, pursuant to the Merger Agreement, Hamlet Merger
Inc. merged with and into the Company and the stock of the Company, including
all shares in the Harrah’s Stock Fundunder the Plan, ceased to be publicly
traded; and

WHEREAS, amendment of the Plan is desirable to reflect changes with respect to
the Harrah’s Stock Fund.

NOW, THEREFORE, BE IT RESOLVED that this Eleventh Amendment to the 2001
Restatement of the Plan is adopted and shall supersede the provisions of the
Plan to the extent those provisions are inconsistent with the provisions of this
Eleventh Amendment.

BE IT FURTHER RESOLVED that, pursuant to the power and authority reserved by
Section 14.2 of the Plan, the Plan is hereby amended as follows, effective as
provided below.

1. Effective January 28, 2008, by substituting the following for the last two
paragraphs of the Preamble to the Plan:

“Effective January 12, 2004 through January 28, 2008, the Plan was a stock bonus
plan with a cash or deferred arrangement intended to comply with the provisions
of Sections 401(a), 401(k) and 401(m) of the Code. The Plan was an “eligible
individual account plan,” as defined in ERISA Section 407(d)(3), and provided
for the acquisition and holding of “qualifying employer securities,” as defined
in ERISA Section 407(d)(5).

The portion of the Plan that was invested in qualifying employer securities was
an employee stock ownership plan that met the requirements in Code Sections
401(a), 409 and 4975(e)(7).

 

-1-



--------------------------------------------------------------------------------

Effective January 28, 2008, the Plan is a profit-sharing plan with a cash or
deferred arrangement intended to comply with the provisions of Sections 401(a),
401(k) and 401(m) of the Code. The Plan is an “eligible individual account
plan,” as defined in ERISA Section 407(d)(3).”

2. Effective January 28, 2008, Sections 1.15, 5.4, 5.5, 5.6. 5.7, 6.6(b), 6.8,
and 11.5 of the Plan will cease to be effective and will be reserved.

3. Effective as of April 1, 2008, by substituting the following for Paragraph
1.17(a)(i) of the Plan:

“(i) the sum of: (A) the amount of Matching Contributions allocated to his
Matching Account and the amount of After Tax Contributions allocated to his
After Tax Account for the Plan Year, (B) any Qualified Nonelective Contributions
or Qualified Matching Contributions for that Plan Year (under Section 3.5(b) or
3.6(b)), and (C) allocations of 401(k) Contributions to his 401(k) Account and
allocations of Roth Contributions to his Roth Account (excluding any Catch-up
Contributions and any Roth Catch-up Contributions), to the extent the
Administrator elects to take such allocations into account, by”

4. Effective as of April 1, 2008, by substituting the following for Paragraph
1.18(a)(i) of the Plan:

“(i) the sum of: (A) the amount of 401(k) Contributions, if any, credited to his
401(k) Account for the Plan Year in question under this Plan, the amount of Roth
Contributions, if any, credited to his Roth Account for the Plan Year in
question under Appendix H of the Plan, and the amount, if any, credited under
any other plans which are aggregated with this Plan under Code
Section 401(k)(3)(A) (including any excess amounts described in Code
Section 402(g) if he is a Highly Compensated Employee, but excluding any excess
amounts distributed to him pursuant to Section 3.8(b) and any Catch-Up
Contributions and any Roth Catch-Up Contributions) and (B) to the extent elected
by the Administrator under Section 3.5(b), amounts credited to his Qualified
Account for that Plan Year, by”

5. Effective as of January 28, 2008, by substituting the following for
Section 1.43 of the Plan:

“Section 1.43 Investment Fund. “Investment Fund” means one of the investment
funds of the Trust Fund as provided in Article V.”

6. Effective April 1, 2008 by adding the following as a new Section 3.3(a)(v) of
the Plan:

“(v) This Section 3.3(a)(v) shall apply to: (A) each Eligible Employee who has
his first Hour of Service on or after April 1, 2008, and (B) each Eligible
Employee who is a former Employee who has his first Hour of Service after rehire
on or after April 1, 2008. Subject to the Rules of the Plan, unless the Eligible
Employee elects otherwise by the 105th day after his date of hire or rehire, as
applicable, the Administrator shall treat the Eligible Employee as having

 

-2-



--------------------------------------------------------------------------------

elected to contribute a 401(k) Contribution by payroll reduction in an amount
equal to 3% of his Compensation (the “Initial Automatic Enrollment”). In
accordance with the Rules of the Plan, unless the Eligible Employee elects
otherwise, on January 1 of the year following the anniversary of the Employee’s
Initial Automatic Enrollment, the payroll deduction shall increase by 1% of the
Eligible Employee’s Compensation, not to exceed 6%. Prior to an Eligible
Employee’s Initial Automatic Enrollment and annually thereafter, the
Administrator shall provide notices regarding the Eligible Employee’s 401(k)
Contributions under this Section 3.3(a)(v) that comply with the requirements set
forth in the Rules of the Plan. All 401(k) Contributions made under this
Section 3.3(a)(v) are subject to any combined limit on both 401(k) and After Tax
Contributions set by the Administrator. Except as elected by the Eligible
Employee in accordance with Appendix H to the Plan, no portion of the Eligible
Employee’s 401(k) Contributions to be made pursuant to this Section 3.3(a)(v)
shall be made as Roth Contributions, as defined in Section H1.3 of Appendix H,
or Roth Catch-Up Contributions, as defined in Section H1.2 of Appendix H. Any
Participant subject to this Section 3.3(a)(v) may increase, decrease, or
completely discontinue his 401(k) Contributions consistent with Section 3.3(d).
All 401(k) Contributions made under this Section 3.3(a)(v) are subject to
Section 5.1 (Investment Options) and Section 5.2 (Default Investment Fund).”

7. Effective as of April 1, 2008, by substituting the following for Subsection
3.3(h) of the Plan:

“(h) Return of Excess Deferrals. If a Participant makes elective deferrals, as
defined in Treasury Regulation Section 1.401(k)-6, to this Plan and any other
cash or deferred arrangement for a calendar year which exceed the limit under
Code Section 402(g) for such year, the Participant shall notify the
Administrator of the amount of such excess deferrals made under this Plan by the
March 1 of the next calendar year. The amount of such excess deferrals (and any
income thereon allocable thereto in accordance with Treasury Regulation
Section 1.402(g)-1) shall be distributed to the Participant by the April 15 of
the next calendar year. If a Participant has made excess deferrals to this Plan
the Participant shall be deemed to have given the notice referred to above, and
the excess contributions (and any income thereon) shall be distributed to the
Participant by such April 15. Any such distribution shall not be subject to any
Spousal Consent, nor shall it be treated as a withdrawal or distribution subject
to the provisions of Article VIII or XI. If such Participant made elective
deferrals to this Plan for a calendar year as 401(k) Contributions and Roth
Contributions, such Participant must identify the portion of the Roth
Contributions to be treated as excess deferrals for purposes of this
subsection.”

8. Effective as of January 28, 2008, by substituting the following for
Section 3.4(c)(i) of the Plan:

“(c) Deposit in Trust.

(i) The fixed Matching Contributions described in Section 3.4(a)(i) will
typically be transmitted to the Trustee in cash to be held in the Trust Fund as
soon as practicable following the end of each month. However, all Matching
Contributions will be transmitted to the Trustee to be held in the Trust Fund no
later than the date upon which the Company’s federal income tax return is due
(including extensions thereof) for its taxable year coinciding with the Plan
Year in question.”

 

-3-



--------------------------------------------------------------------------------

9. Effective as of April 1, 2008, by substituting the following for Paragraph
3.5(b)(iv) of the Plan:

“(iv) Prior to the end of the following Plan Year, the amount of excess
contributions within the meaning of Treasury Regulation Section 1.401(k)-6
(adjusted for income or loss for the Plan Year and, only for Plan Years
beginning in 2006 and 2007, the period from the end of the Plan Year until
distributed, computed in a consistent and reasonable manner in accordance with
Section 5.1 and Code Section 401(a)(4)) for Participants who were Highly
Compensated Employees for the Plan Year shall be distributed to the Highly
Compensated Employees in question. Such distribution shall not be subject to any
Spousal Consent requirements or treated as a withdrawal or distribution subject
to Article VIII or XI. To the extent that any excess contribution is distributed
pursuant to this subsection, any Matching Contribution relating to such excess
contribution will be forfeited. If a Participant who was a Highly Compensated
Employee for the Plan Year made elective deferrals for the Plan Year as 401(k)
Contributions and Roth Contributions, such Participant may designate the portion
of the 401(k) Contributions to be treated as excess contributions and the
portion of the Roth Contributions to be treated as excess contributions. If such
Participant fails to make such designation, the portions of such Participant’s
401(k) Contributions and Roth Contributions to be treated as excess
contributions shall be determined under the Rule of the Plan.”

10. Effective as of January 28, 2008, by substituting the following for the
first sentence of Section 5.1(c) of the Plan:

“The Investment Funds otherwise selected by the Investment Committee and offered
under the Plan may be changed, from time to time, without the necessity of
amending this Plan.”

11. Effective as of January 28, 2008, by substituting the following for
Section 5.2 of the Plan:

“Section 5.2 Default Investment Fund. If a Participant or Beneficiary fails or
declines to make an effective investment election, the Participant’s or
Beneficiary’s Accounts shall be held in one or more default Investment Funds, as
selected by the Investment Committee.”

12. Effective as of January 28, 2008, by substituting the following for
Section 5.3(a)(i) of the Plan:

“(i) has the responsibility and authority to evaluate, select and remove the
Investment Funds;”

 

-4-



--------------------------------------------------------------------------------

13. Effective as of January 28, 2008, by substituting the following for
Section 6.2(b) of the Plan:

“(b) Transaction. Transaction fees and expenses may include, but are not limited
to, withdrawal, distribution and loan fees. Transaction fees shall be charged to
the Participant’s Account involved in the transaction provided that no fee shall
reduce a Participant’s Account balance below zero. No fees are assessed on
Investment Fund election changes by a Participant or Beneficiary.”

14. Effective as of January 28, 2008, by substituting the following for
Section 8.2 of the Plan:

“Section 8.2 Payment Form and Medium. The form of payment for an in-service
withdrawal shall be a cash lump-sum. However, if all or any portion of an
in-service withdrawal represents an Eligible Rollover Distribution, a
Participant may elect a Direct Rollover.”

15. Effective as of January 28, 2008, by substituting the following for
Subsection 8.6(a) of the Plan:

“(a) After a Participant has exhausted all In-Service Withdrawals available to
him under Section 8.7 (and Section H3.3 of Appendix H), a Hardship withdrawal is
available from the following Participant Accounts: (i) the vested Matching
Account; (ii) the vested Discretionary Contribution Account; (iii) the 401(k)
Account (excluding post-1988 investment earnings), and (iv) the vested Prior
Plan Account.”

16. Effective as of January 28, 2008, by substituting the following for
Paragraph 8.6A(c)(iv) of the Plan:

“(iv) By taking other currently available distributions or nontaxable loans from
any plan; or”

17. Effective as of January 28, 2008, by substituting the following for the
first paragraph of Section 11.2 of the Plan:

“Section 11.2 Distribution of Accounts. Except as provided in Appendix B or C,
distribution of the vested Accounts of a Participant or a Beneficiary of a
deceased Participant shall be made in cash in one of the following forms as
elected by the Participant or Beneficiary:”

18. Effective as of April 1, 2008, Section 11.3 of the Plan is hereby amended to
read in its entirety as follows:

Section 11.3 Small Distributions. The Participant shall select the method by
which his vested Accounts will be distributed to him. Notwithstanding the
foregoing, if the distributable balance of the Participant’s Accounts is $200 or
less, then the Trustee shall distribute the Participant’s vested Accounts in a
lump sum, and the Participant shall have no right to select the manner in which
he will receive his distribution from the Plan. If the distributable balance of
the Participant’s Accounts is greater than $200, but not greater than $1,000
(provided such Participant does not have an Account subject to Appendix B) and
the Participant fails to elect a form of distribution when payable, the Trustee
shall distribute the Participant’s vested Accounts

 

-5-



--------------------------------------------------------------------------------

in a lump sum. If the distributable balance of the Participant’s Accounts is
greater than $1,000 but not greater than $5,000 (provided that the Participant
does not have an Account subject to Appendix B), if the Participant fails to
elect a form of distribution when payable, the Trustee shall distribute the
Participant’s vested Accounts in a Direct Rollover to an individual retirement
account (described in Code Section 408(a)) or an individual retirement annuity
(described in Code Section 408(b)) designated by the Administrator. This
Section 11.3 shall not apply to the Participant’s Roth Account and Roth Rollover
Account (which shall be subject to Appendix H).

19. Effective April 1, 2008, the Plan is hereby amended by adding Appendix H to
the Plan in the form set forth on Exhibit A hereto.

IN WITNESS WHEREOF, Harrah’s Entertainment, Inc. has caused this Eleventh
Amendment to be executed by its duly authorized officer on July 11, 2008.

 

By:  

/s/    JEFFREY SHOVLIN

Name:   Jeffrey Shovlin Title:   Vice President

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

Roth Contributions   Appendix H

The Harrah’s Entertainment, Inc.

Savings and Retirement Plan

Roth Contributions

This Appendix H establishes a qualified Roth contribution program, within the
meaning of Section 402A of the Code, under the Plan.

Article H1

Definitions

Unless the context clearly indicates to the contrary, the terms used below with
the first letter or letters capitalized shall have the meanings specified in
this Article H1. If no definition is provided below, such terms shall have the
meaning specified in the Plan.

H1.1 Roth Account. “Roth Account” means the separate account, if any, maintained
under Section 1.2 for each Participant to which shall be credited such
Participant’s Roth Contributions made pursuant to Section H2.2, and such
Participant’s Roth Catch-up Contributions made pursuant to Section H2.3, and
related investment earnings and from which shall be debited allocable expenses,
investment losses, withdrawals and distributions.

H1.2 Roth Catch-Up Contributions. “Roth Catch-Up Contributions” of a Participant
means an amount contributed by his Employer to the Plan for him under Section
H2.3. A Roth Catch-up Contribution is designated irrevocably by the Participant
at the time of the election as a Roth Catch-up Contribution that is being made
in lieu of all or a portion of the Catch-up Contribution the Participant is
otherwise eligible to make under Section 3.3(b). The Roth Catch-up Contribution
shall be treated by the Employer as not excludible from the Participant’s gross
income at the time the Participant would have received that amount in cash if
the Participant had not made a Roth Catch-up Contribution election. A
Participant’s Roth Catch-up Contributions shall be elective contributions, as
defined in Treasury Regulation Section 1.401(k)-6, and shall be designated Roth
contributions subject to Section 402A of the Code and Treasury Regulation
Section 1.401(k)-1(f).

H.1.3 Roth Contributions. “Roth Contributions” of a Participant means an amount
contributed by his Employer to the Plan for him under Section H2.2. A Roth
Contribution is designated irrevocably by the Participant at the time of the
election as a Roth Contribution that is being made in lieu of all or a portion
of the 401(k) contribution the Participant is otherwise eligible to make under
Section 3.3(a). The Roth Contribution shall be treated by the Employer as not
excludible from the Participant’s gross income at the time the Participant would
have received that amount in cash if the Participant had not made a Roth
Contribution election. A

 

A-1



--------------------------------------------------------------------------------

Participant’s Roth Contributions shall be elective contributions, as defined in
Treasury Regulation Section 1.401(k)-6, and shall be designated Roth
contributions subject to Section 402A of the Code and Treasury Regulation
Section 1.401(k)-1(f).

H1.4 Roth Rollover Account. “Roth Rollover Account” means the separate account,
if any, maintained under Section 1.2 for each Participant to which shall be
credited such Participant’s Roth Rollover Contributions made pursuant to Section
H5.1 and related investment earnings, and from which shall be debited allocable
expenses, investments, withdrawals and distributions.

H1.5 Roth Rollover Contribution. “Roth Rollover Contribution” means a
contribution made pursuant to Section H5.1.

Article H2

Roth Contribution Program

H2.1 Roth Contributions; Roth Catch-up Contributions. Each Active Participant
who enters into a payroll reduction agreement may elect, in accordance with the
Rules of the Plan, to make Roth Contributions by payroll reduction in accordance
with Sections H2.2, and Roth Catch-Up Contributions in accordance with Section
H2.3, in an amount equal to a designated whole percentage of his Compensation
within minimum and maximum amounts established by the Administrator from time to
time.

H2.2 Designation of 401(k) Contributions. An Active Participant who elects to
make 401(k) Contributions pursuant to Section 3.3(a) may designate that some or
all of such 401(k) Contributions are Roth Contributions in accordance with
Section 402A of the Code, Treasury Regulation Section 1.401(k)-1(f) and the
Rules of the Plan. An Active Participant’s 401(k) Contributions that are
designated as Roth Contributions shall be subject to the limitations of
Section 3.3(a) and the Rules of the Plan.

H2.3 Designation of Catch-up Contributions. An Active Participant who elects to
make Catch-up Contributions pursuant to Section 3.3(b) may designate that some
or all of such Catch-up Contributions are Roth Catch-up Contributions in
accordance with Section 402A of the Code, Treasury Regulation
Section 1.401(k)-1(f) and the Rules of the Plan. An Active Participant’s
Catch-up Contributions that are designated as Roth Catch-up Contributions shall
be subject to the limitations of Section 3.3(b), Code Section 414(v), and the
Rules of the Plan.

H2.4 Vesting of Roth Accounts. A Participant shall be 100% vested in his Roth
Accounts at all times.

H2.5 Application of Plan Provisions. Except as otherwise provided in the Plan
and this Appendix H, the provisions of the Plan applicable to 401(k)
Contributions shall apply to Roth Contributions, and the provisions of the Plan
applicable to Catch-up Contributions shall apply to Roth Catch-up Contributions,
which provisions shall include, without limitation, the provisions

 

A-2



--------------------------------------------------------------------------------

of Sections 1.7, 3.3, 3.4, 3.5, 3.6, 3.8, 3.9, Article VIII (other than
Section 8.6A) and Appendix A to the Plan. Except as otherwise provided in the
Plan and this Appendix H, references in the Plan to a Participant’s Accounts
shall include such Participant’s Roth Account and Roth Rollover Account, if any.

Article H3

In-Service Withdrawals from

Roth Accounts and Roth Rollover Accounts

H3.1 In-Service Withdrawals. Notwithstanding anything in the Plan or this
Appendix H to the contrary, no Participant may make a withdrawal from his Roth
Account until he attains age 59 1/2 or he has a financial hardship (as provided
in Section 8.6).

H3.2 Hardship Withdrawals. After a Participant has exhausted all In-Service
Withdrawals available to him under Section 8.7 (and Section H3.3), a Hardship
withdrawal is available from his Roth Account (excluding investment earnings).
Such Participant must satisfy the conditions under Section 8.6 in order to
receive such Hardship withdrawal. The Hardship withdrawal will result in the
suspension of all Matching Contributions with respect to any 401(k)
Contributions, After Tax Contributions and Roth Contributions made for the next
six months, beginning on the first day of the pay period following the pay
period in which the withdrawal is made, or as soon as administratively
practicable thereafter.

H3.3 In-Service Withdrawals Not on Account of Hardship.

(a) Roth Account. An Active or Inactive Participant who attains age 59 1/2 may
withdraw all or a portion of his Roth Account at any time. Any such withdrawal
will result in the suspension of all Matching Contributions with respect to any
401(k) Contributions, After Tax Contributions and Roth Contributions made for
the next six months, beginning with the first day of the first pay period in
which the withdrawal is made, or as soon as administratively practicable
thereafter.

(b) Roth Rollover Account. An Active or Inactive Participant may withdraw all or
a portion of his Roth Rollover Account at any time.

Article H4

Distribution of Roth Accounts and Roth Rollover Accounts; Direct Rollovers

H4.1 Rights upon Normal or Disability Retirement or Separation from the Service.

(a) Pursuant to Section 11.1, upon a Participant’s Normal, Early or Disability
Retirement or Separation from the Service, he shall be entitled to receive the
vested amount credited to his Roth Account and Roth Rollover Account in
accordance with Section 11.2. A Participant’s Roth Account shall be distributed
on account the Participant’s severance from employment subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a Separation from the Service before such amount may be distributed.

 

A-3



--------------------------------------------------------------------------------

(b) Notwithstanding Section 11.2(c), a Direct Rollover of a distribution from a
Roth Account or Roth Rollover Account will be made only to another “designated
Roth account,” as defined in Section 402A of the Code and Treasury Regulation
Section 1.401(k)-6, under an applicable retirement plan, described in-Section
402A(e)(1) of the Code, or to a Roth IRA described in Section 408A of the Code,
and only to the extent the rollover from the Roth Account is an Eligible
Rollover Distribution and the recipient is a Distributee.

(c) In the case of an Eligible Rollover Distribution from a Participant’s Roth
Account and Roth Rollover Account, for purposes of subsection H4.1(b), a “Direct
Rollover” means a payment by the Plan to a designated Roth account, as defined
in Section 402A of the Code and Treasury Regulation Section 1.401(k)-6, under an
applicable retirement plan, described in Section 402A(e)(1) of the Code, or to a
Roth IRA, described in Section 408A of the Code, which is designated by the
Distributee.

H4.2 Small Distributions. The Participant shall select the method by which his
Roth Account and Roth Rollover Account will be distributed to him under
Section 11.2. Notwithstanding the foregoing, if the distributable balance of the
Participant’s Accounts is $200 or less, then the Trustee shall distribute the
Participant’s vested Accounts in a lump sum, and the Participant shall have no
right to select the manner in which he will receive his distribution from the
Plan. If the distributable balance of the Participant’s Accounts is greater than
$200, but not greater than $1,000 (provided such Participant does not have an
Account subject to Appendix B) and the Participant fails to elect a form of
distribution when payable, the Trustee shall distribute the Participant’s vested
Accounts in a lump sum. Notwithstanding the foregoing, if the distributable
balance of the Participant’s Roth Account and Roth Rollover Account is $200 or
less, then the Trustee shall distribute the Participant’s vested Accounts in a
lump sum, and the Participant shall have no right to select the manner in which
he will receive his distribution from the Plan. If the distributable balance of
the Participant’s Roth Account and Roth Rollover Account is greater than $200,
but not greater than $1,000 and the Participant fails to elect a form of
distribution when payable, the Trustee shall distribute the Participant’s Roth
Account and Roth Rollover Account in a lump sum. If the distributable balance of
the Participant’s Roth Account and Roth Rollover Account is greater than $1,000,
but not greater than $5,000, if the Participant fails to elect a form of
distribution when payable, the Trustee shall distribute the Participant’s Roth
Account and Roth Rollover Account in a Direct Rollover to a Roth IRA described
in Code Section 408A designated by the Administrator.

H4.3 Roth Account and Roth Rollover Account Considered Separately for Certain
Purposes.

(a) For purposes of Section 1.28(b)(iii), any distribution from a Participant’s
Roth Account or Roth Rollover Account shall not be considered in determining
whether a total lump sum distribution of the remainder of the Participant’s
Accounts is less than $200, as described in Treasury Regulation
Section 1.401(a)(31)-1, Q&A 11, in accordance with Treasury Regulation
Section 1.401(k)-1(f)(4).

(b) For purposes of Section 11.3, any amount that a Participant’s Roth Account
and Roth Rollover Account shall be considered separately from the remainder of a
Participant’s Accounts in determining the distributable balance of the
Participant’s Accounts, in accordance with Treasury Regulation
Section 1.401(k)-1(f)(4).

 

A-4



--------------------------------------------------------------------------------

Article H5

Roth Rollover Contributions

H5.1 Roth Rollover Contributions. As provided in the Rules of the Plan, an
Eligible Employee may make a contribution to his Roth Rollover Account if it is
a direct rollover from another “designated Roth account,” as defined in
Section 402A of the Code and Treasury Regulation Section 1.401(k)-6, under an
applicable retirement plan, described in Code Section 402A(e)(1), and only to
the extent the direct rollover is an eligible rollover distribution, within the
meaning of Section 401(a)(31) of the Code.

H5.2 Conditions to Roth Rollover Contributions.

(a) To meet the requirements of Section H4.1, such contribution must

(i) constitute an eligible rollover distribution, as defined in
Section 402(f)(2)(A) of the Code, and

(ii) consist entirely of cash and exclude any other type of property.

(b) If the Administrator accepts a contribution pursuant to Section H4.1 and
later determines that it was improper to do so, in whole or in part, the Plan
shall refund the necessary amount to the Eligible Employee.

(c) An Eligible Employee who makes a contribution to his Roth Rollover Account
pursuant to Section H4.1 prior to the date that he satisfies the eligibility
requirements described in Article II shall generally be treated as a Participant
for purposes of the Plan provisions relating to the valuation, investment and
distribution of Accounts. However, such Eligible Employee shall not be treated
as a Participant for purposes of eligibility to make 401(k) Contributions,
Catch-Up Contributions, After Tax Contributions, Roth Contributions or Roth
Catch-up Contributions or to receive an allocation of any Matching
Contributions, Discretionary Matching Contributions, or Discretionary
Contributions.

H5.3 Vesting of Roth Rollover Accounts. A Participant shall be 100% vested in
his Roth Rollover Account at all times.

 

A-5